Title: To James Madison from Horatio Gates, 26 November 1787
From: Gates, Horatio
To: Madison, James


Dear Sir
Travellers Rest 26th: Novem. 1787.
I take the Liberty to request your attention to an application to be made by Major Drumgole to Congress in behalf of the Cherokee Nation. Perhaps the Major may not be considered as the Official Character from whom in due course this application should come, but, as he is clearly the person the Cherokees confide in, I think so insubstantial a Fo[r]m may be dispersed with. Every thing I hear, every thing I know, convinces me, that unless we have as Speedily as possible a Firm, Efficient, Federal Constitution establishd, all must go to Ruin, and Anarchy and Misrule, blast every Hope that so Glorious a Revolution entitled us to Expect. I am dear Sir with The Greatest Respect Your most Obedient Humble Servant
Horatio Gates
